BeoNSON, L.
(dissenting). In territorial days, a debtor, in addition to his absolute exemptions, was entitled to select from his personal property not absolutely exempt, money not exceeding $1,500. Terr. Code Civ. Proc. 1877, § 324. In addition, the power was granted to a judge to withhold, in the satisfaction of a judgment, out of the debtor’s nonexempt property, the earnings of his personal services at any time within sixty days next preceding the order when it was made to' appear that such earnings were necessary for the use of a family, supported wholly or partly by his labor. Terr. Code Civ. Proc. 1877, § 371. When this state was formed the provisions of the territorial law above mentioned were enacted as a part of the law of this state. Rev. Codes, 1895, §§ 5518, 5567. In the territorial code, no statutory provisions existed concerning garnishment. In this state, statutory provisions concerning garnishment first appeared in 1895. The statute then authorized any creditor to proceed by garnishment in any court having jurisdiction and, upon proper garnishment summons and affidavit, to impound in the possession of a garnishee, a debtor’s property not exempt from execution. Rev. Codes, 1895, §§ 5382, 5383. Either the garnishee or the defendant might claim that the property so impounded was exempt from execution. §§ 5390-5395 Rev. Codes, 1895, now §§ 7575-7580 Comp. Laws, 1913. Such garnishment action might be maintained at the time of issuing summons, at any time thereafter before final judgment, in any action to recover damages founded upon contract, express or implied, or upon judgment or decree or at any time after issuing execution. § 5383, Rev. Codes, 1895, now § 7568, Comp. Laws, 1913. The liability of a garnishee to the creditor extended to all property of the defendant except such as might he by law exempt■ from *411■execution. § 5398, Rev. Codes, 1895, now § 7583 Comp. Laws, 1913. The proceedings were, and now are, deemed an action and the court was authorized to render judgment protecting the interests of the parties and adjudging the recovery of indebtedness. § 5396, Rev. Codes, 1895, now § 7581, Comp. Laws, 1913. All provisions of law relating to proceedings in civil actions at issue, including all provisions for enforcing judgments, are applicable thereto. § 7581 Comp. Laws, 1913. See F. B. Scott Co. v. Scheidt, 35 N. D. 433, 434, 160 N. W. 502; Park, Grant & Morris v. Nordale, 41 N. D. 351, 355, 170 N. W. 555; Ruso Farmers Supply Co. v. Jacobson, 47 N. D. 223, 181 N. W. 371.
In the territorial code no personal property was exempt from execution for laborers or mechanics wages except property absolutely exempt. Terr. Code Civ. Proc. 1887, § 332. In an early state statute it was enacted that no personal property except absolute exemptions shall be ■exempt from execution or attachment in an action for laborers or mechanics’ wages; or for a debt incurred for property obtained under false pretenses; and no personal property shall be exempt from such process in an action for the collection of the bills of a legally practising physician for professional service or medicine except absolute exemptions and certain household a.nd kitchen furniture, etc., not exceeding $500. Rev. Codes, 1895, § 5526. This latter act was amended in 1901 by including within its provisions bills for a nurse or in an action for the collection of a bill for board, medicine, or attendance furnished patients at any hospital in this state. Laws 1901, chap. 77. In the same year the amount of additional exemptions was reduced from $1,500 to $1,000. Laws 1901, chap. 76. In 1911 these additional exemptions were further reduced to the amount of $500. Laws 1911, chap. 132. In 1915 the Law of 1901 ^was further amended by including therein collection of bills for wearing apparel, clothing, groceries, and other provisions. Laws 1915, chap. 155. In 1919 the additional exemptions were increased to $1,000. Laws 1919, chap. 128. In 1919, chapter 155, Laws 1915, was amended by striking out the provision therein in favor of doctors. Laws 1919, chap. 128. This statute is cptoted in full in the majority opinion. In 1921, the garnishment statute, which had existed substantially in the same form from statehood, was amended by providing that the wages or salary of any person who is the head of a family and resident of this state, to the amount of $15 per week shall *412be exempt from garnishment. Laws 1921, chap. 72. This statute is quoted in full in the majority opinion. The majority opinion asserts that, with respect to attachment or execution, only absolute exemptions and certain specified kinds of personal property are exempt in an action, for collection of a bill for groceries; but, with respect to garnishment,, certain specific exemptions are afforded the doctor by statute. Accordingly, the majority opinion concludes that the lawmakers intended no personal property to be exempt except that which is specifically enumerated, and definitely mentioned, in a proceeding under attachment or execution, and, otherwise specifically defined, in proceedings by garnishment.
With due deference to the opinion of my associates, the error of the majority opinion consists, in my opinion, by not 'recognizing the statutory distinction between exempt property and property not exempt; and particularly so in the consideration of § 7782, Comp. Laws, 1913.
Since statehood and pursuant to the constitutional provisions § 208, Const, this court has always applied the rule of liberal construction in considering the statutes for exemptions. See Jessen v. Schiller, 46 N. D. 41, 179 N. W. 373.
Reviewing the exemption statutes from statehood, it may be noted that a debtor’s property, whether subjected to execution, attachment, or garnishment, is, for purposes of exemptions, divided into two classes: One class, exempt property, not subject to seizure either by attachment, execution, or garnishment, where the debtor avails himself of his statutory rights; the other class nonexempt property, not subjected either to attachment, execution, or garnishment. In other words, the statutory provisions, whether they refer to attachment, execution, or garnishment, specifically declare what property is exempt and what property is not exempt.
The statute involved, § 7782, Comp. Laws, 1913, is a statute that concerns property not exempt. It is not a statute off exemption in any strict sense of the word. It is a statute that permits the court to set aside, out of property not exempt, a certain amount to the debtor necessary for the use of a family, wholly or partly supported by his labor. It is, accordingly, a statute that operates outside of the statutes that create and define exempt property. It may or may not operate, dependent entirely upon judicial order.
*413When property is seized, whether upon execution, through attachment, or by garnishment, the statute, in any ease, fixes the specific property which is and may be claimed by the debtor as exempt. It thus fixes the status of such property which may be termed exempt property. The debtor may avail himself of the statutory provisions, applicable as the case may be, and thus secure to himself his exempt property. All proceedings for the seizure of a debtor’s property must finally rest upon a valid judgment. After a debtor’s property has been seized by attachment, the subjection of the debtor’s property for the benefit of a creditor must occur through a valid judgment and proceedings subsequent thereto. When a debtor’s property is likewise seized through garnishment proceedings, again, the subjection of the property garnished for the benefit of a creditor must rest upon proceedings pursuant, and subsequent to, the rendition of a valid judgment. As heretofore stated, all provisions of the law for enforcing judgments are applicable to garnishment proceedings. The court must render the judgment of garnishment and enforce it. Comp. Laws, 1913, § T581.
Accordingly, in the enforcement and collection of a judgment, whether property is seized upon attachment, or garnishment, or through execution, the statutory provision (§ YY82, Comp. Laws, 1913), by its general terms, applies. It applies for the reason that it grants to the court a power to set aside, not exempt property, but certain property out of nonexempt property of a debtor, necessary for the use of a family supported wholly or partly by his labors.
I am not disposed to reverse the order' of the trial court, by reason of his procedure in placing the garnishment action upon the calendar for purposes of considering proof that defendant might offer under this statute; instead of, first determining the amount of the nonexempt property and the judgment to be rendered thereon and, thereafter, concerning any proceeding to enforce such judgment, holding himself ready to hear any application of defendant, pursuant to § YY82, Comp. Laws, 1913.